[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-11638           NOVEMBER 4, 2011
                                        Non-Argument Calendar          JOHN LEY
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 8:10-cr-00273-JSM-TBM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                 versus

MICHAEL WOODS,

lllllllllllllllllllllllllllllllllllllll                          lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 4, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

         Michael Woods appeals his sentence of 24 months of imprisonment for

violating the conditions of his supervised release. 18 U.S.C. § 3583(e)(3). Woods
argues that the district court erred by denying him an opportunity to allocute

before the pronouncement of his sentence, and the government concedes that the

error requires reversal. See Fed. R. Crim. P. 32.1(b)(2)(E); United States v.

Carruth, 528 F.3d 845, 846 (11th Cir. 2008). Because we vacate Woods’s

sentence on this ground, we need not address his additional argument that his

sentence is procedurally unreasonable. We vacate Woods’s sentence and remand

for resentencing.

      VACATED AND REMANDED.




                                         2